COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


KAREN DEE ALLEN
                                         MEMORANDUM OPINION * BY
v.          Record No. 0986-97-1        JUDGE NELSON T. OVERTON
                                           FEBRUARY 24, 1998
WILLIAM DALE ALLEN


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                         John K. Moore, Judge
            (Dale Vernon Berning; Moody, Strople &
            Kloeppel, Inc., on brief), for appellant. 1

            Moody E. Stallings, Jr. (Kevin E.
            Martingayle; Stallings & Richardson, P.C., on
            brief), for appellee.



     Karen Dee Allen (wife) appeals a final decree of divorce in

which the trial court refused to classify certain monies as

marital property and, thus, subject to equitable distribution.

Because the trial court's decision is not plainly wrong or

without evidence to support it, we affirm.

     We view the evidence in the light most favorable to the

party prevailing below.     See Derby v. Derby, 8 Va. App. 19, 26,

378 S.E.2d 74, 77 (1989).    So viewed, the record indicates that

on December 17, 1994 wife filed a bill of complaint seeking

divorce a vinculo matrimonii from William Dale Allen (husband).

The matter was referred to a commissioner in chancery who heard

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Appellant waived the opportunity to present oral argument.
evidence on the sole issue presented by the parties; equitable

distribution of the couple's remaining personalty.       During the

ore tenus hearing, wife testified that husband received a yearly,

six thousand dollar ($6,000) payment from the Department of the

Navy.    She stated that Naval officers told her that the payment

was her husband's retirement pension.      She presented no other

evidence on the matter.

        In his report, the commissioner found that:
             Military retirement benefits are payable
             monthly, not yearly. I can not tell from the
             evidence what the husband is receiving, but
             it is not a retirement benefit as defined in
             the Former Spouses Protection Act. I
             therefore do not recommend an award to the
             wife from these monies.

The trial court acted upon the commissioner's recommendation by

refusing to declare the payment a marital asset under Code

§ 20-107.3.    Accordingly, the divorce decree of March 24, 1997

made no mention of the payment.

        We lend great weight "to a commissioner's findings of fact

based upon evidence taken in his presence."        Hill v. Hill, 227

Va. 569, 576, 318 S.E.2d 292, 296 (1984) (citations omitted).

"On appeal, a decree which approves a commissioner's report will

be affirmed unless plainly wrong."       Id.   In the instant case, the

trial court was not plainly wrong when it refused to distribute

the payments.

        We have held that "the burden is always on the parties to

present sufficient evidence to provide the basis on which a




                                 - 2 -
proper determination can be made, and the trial court in order to

comply . . . must have the evidence before it . . . to grant or

deny a monetary award."   Bowers v. Bowers, 4 Va. App. 610, 617,

359 S.E.2d 546, 550 (1987) (citing Hodges v. Hodges, 2 Va. App.

508, 517, 347 S.E.2d 134, 139 (1986)).   The only evidence

regarding the payments was presented through wife's testimony,

which the commissioner himself commented upon when he warned

wife's counsel that "[y]our client is simply not being forthright

and not being honest."
     With no credible evidence before it, the trial court could

have rightfully found that the payments were not shown to exist

at all.   See Clements v. Clements, 10 Va. App. 580, 586, 397

S.E.2d 257, 260-61 (1990) (holding that an employment bonus

wasn't proven unless the proponent could show that it was

actually paid or received).   The details of the commissioner's

report, however, indicate that he believed a payment had been

made to husband, but that it could not have been a military

pension due to its infrequency.   Wife insisted, however, that the

yearly payment was a pension.   Faced with conflicting evidence

regarding the character of the funds, the trial court concluded

that it could not be a military pension.   Because the parties

presented no further evidence of the nature of this unidentified

money, the trial court determined it was not subject to equitable

distribution.   See Gamer v. Gamer, 16 Va. App. 335, 346, 429

S.E.2d 618, 625 (1993); Lambert v. Lambert, 10 Va. App. 623,



                                - 3 -
627-28, 395 S.E.2d 207, 209-10 (1990).

     An appellate court has no better view of the evidence and

enjoys no better insight into the character of husband's

mysterious payments than did the trial court.   Wife urges us to

reverse the trial court on the ground that her statements

constituted credible evidence that the money at issue was a

military retirement pension.   "It is well established that the

trier of fact ascertains a witness' credibility, determines the

weight to be given to their testimony, and has the discretion to

accept or reject any of the witness' testimony."    Street v.

Street, 25 Va. App. 380, 387, 488 S.E.2d 665, 668 (1997) (en

banc) (citing Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351

S.E.2d 589, 601 (1986)).   Because the trial court was free to

find wife's testimony not credible, and we cannot now reverse

that finding, we hold that the trial court's refusal to

distribute the funds was proper.

     "'Parties should not be allowed to benefit on review for

their failure to introduce evidence at trial . . . .   At some

point we must "ring the curtain down."'"   Bowers, 4 Va. App. at

617, 359 S.E.2d at 550 (citations omitted).   Accordingly, the

last act of this play is finished, and we affirm.

                                                          Affirmed.




                               - 4 -